Citation Nr: 1753267	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  10-16 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 

REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1975 to December 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada which denied service connection for PTSD and entitlement to TDIU.  Jurisdiction over the Veteran's claims now lies with the RO in Boise, Idaho.  

In April 2011, the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2017).  No additional hearing requests were made. 

The Veteran's appeal was remanded by the Board in May 2012, February 2013, and September 2014.  In the September 2014 decision, the Board granted service connection for PTSD and remanded the issue of TDIU. The RO effectuated the grant of service connection for PTSD in a November 2014 rating decision and gave an initial rating of 50 percent effective August 28, 2008, the date of the claim.  The Veteran timely perfected his appeal of the initial rating decision. 

In September 2016, the Board again remanded the appeal for additional development.   As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

FINDINGS OF FACT

1. The evidence of record shows that the Veteran's PTSD has been productive of social impairment with deficiencies in most areas, such as family relations, judgment, thinking, or mood, due to symptoms such as sleep problems, avoidance issues, disturbances of motivation and mood, irritability, and anger issues, and difficulty in establishing and maintaining effective work and social relationships. 

2. The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 

CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the criteria for a rating of 70 percent, but not higher, for PTSD have been met for the entirety of the appeal period.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.130, Diagnostic Code (DC) 9411 (2017).

2. The criteria for a TDIU have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126 (a) (2017). When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b) (2017).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (the General Rating Formula for Mental Disorders (General Formula), which provides for a 30 percent rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130 (2017).

A 50 percent rating when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

 A 70 percent rating is warranted when the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126 (a) (2016).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V). See 38 C.F.R. § 4.130 (2017). As such, the diagnosis of a mental disorder should conform to DSM-V. See 38 C.F.R. § 4.125 (a) (2017).

The Veteran maintains that his PTSD warrants a rating higher than 50 percent disabling. 

In the stressor statement he sent in conjunction with his initial service connection claim, the Veteran stated that immediately following traumatic events in service and his return home he began exhibiting behavioral problems due to PTSD.  He discussed impulsivity and irresponsibility that lead to legal and financial troubles, involvement with drug use, issues with anger that resulted in assaults for which he served jail time, inability to maintain employment, even at a family owned business, strained relationships with family members, and reported that he had no friends.  See September 2008 Stressor Statement. 

The Veteran submitted private treatment records indicating that he had a history of PTSD, anxiety disorder, and obsessive compulsive disorder (OCD).  See October 2008 Private Treatment Records. Along with these records, he submitted a Loan Discharge Application on which his physician noted his PTSD with anxiety disorder one of the conditions that was permanent and would prevent the Veteran from gainful employment.  See Total and Permanent Disability Physician Fax Form. 

The Veteran's Global Assessment of Functioning Score at a February 2009 counseling session was 45, indicative of serious symptoms or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  
Accompanying treatment records from that time period indicate that the Veteran suffered from significant PTSD and anxiety.  He endorsed experiencing disturbing dreams and nightmares, insomnia, anger and irritability, paranoia, OCD (checking behaviors), and was assessed as having poor insight and judgment. See VA Treatment Records July 2008-March 2009. 

Dr. R.C. from a private treatment facility assessed the Veteran.  He concluded that the Veteran presented with a complex psychiatric picture including symptoms of PTSD, schizoid personality traits, possible pyschosis, and a past history of substance abuse, complex legal history, and social and vocational dysfunction.  He recommended long-term psychological treatment and stated that, given the complexity of his psychiatric and medical presentation, the Veteran is disabled from maintaining gainful employment.  See Dr. R.C.'s February 2009 Treatment Notes. Another private physician, Dr. A.W. later provided a diagnosis for PTSD utilizing the then applicable DSM-IV.  See Dr. A.W.'s June 2009 Correspondence.  In February 2010, Dr. R.C., then the Veteran's treating psychologist, stated that there was a nexus between the Veteran's PTSD and his military service.  He also noted that the chronicity of his PTSD, along with a neurocognitive dysfunction secondary to a Cerebral Vascular Accident made him unable to function in a competitive or gainful work environment.  See Dr. R.C.'s January 2010 Correspondence. 

The Veteran was provided a VA examination. The examiner found that the Veteran was socially isolated, unemployed, and was experiencing both partner and parent-child relational problems.  She noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and difficulty adapting to stressful circumstances. There, the Veteran was diagnosed with PTSD and a Personality Disorder Not Otherwise Specified.  The examiner noted that she was unable to differentiate which symptoms were attributable to each diagnosis.  She stated that the Veteran consistently described a situation in which he felt fearful for his life and his physical integrity was in question.  She went on to say that it was more likely than not that his Personality Disorder and motivation to prove his symptoms exacerbated his PTSD symptomatology, therefore it was impossible to differentiate without speculation.  His GAF score was 53, indicative of moderate difficulty in social, occupational, or social functioning (e.g. few friends, conflicts with co-workers).   Ultimately, she described the Veteran as having occupational and social impairment with reduced reliability and productivity.  See September 2012 VA Examination.  This examination was the primary basis for the initial 50 percent rating. 

VA Treatment records continued to show the Veteran grappling with heightened anxiety, disorganized thought processes, limited judgment, and difficulties with attention and concentration.  See March 2015-August 2015 VA Treatment Records.

Another VA Examination was provided in January 2016.  There the examiner diagnosed the Veteran with PTSD using the DSM-V requirements and included Anxiety Disorder Not Otherwise Specified as part of his PTSD diagnosis.  She also noted his mild neurocognitive disorder as secondary to strokes, moderate opioid use disorder, and Unspecified Personality Disorder.  In contrast with the September 2012 examiner, she noted that one could differentiate the symptoms attributable to each diagnosis.  She stated that the Veteran's anxiety, irritability, avoidance, and hypervigilance were attributable to PTSD.  His poor short term memory, poor concentration and attention, difficulty organizing, and tangential thought process were attributable to his neurocognitive disorder.  Depression was due to withdrawal from opioid use and his difficulty interacting with others came from the Unspecified Personality Disorder.  She went on to state that the combined effects of all diagnoses resulted in total occupational and social impairment; however, when taken alone, she noted that the PTSD would only be considered to cause "occupational and social impairment with occasional decrease in work efficiency."   See January 2016 VA Examination. 

Dr. R.C. provided an opinion in May 2016.  He stated that a higher, 70 percent disability rating describes the effect that the Veteran's PTSD symptoms had on his ability to function occupationally and socially.  He noted that the Veteran's ongoing intrusive recollections affected his ability to focus on tasks.  He also discussed the Veteran's sympathetic nervous system reactions to environmental stimuli that result in significant anger, hypervigilance, and emotional over reactivity.  Socially, Dr. R.C. noted that the PTSD makes him distrustful and unable to establish appropriate collegial relationships with people and that he is detached and estranged from others in general. While Dr. R.C. acknowledged the Veteran's history of subarachnoid brain hemorrhage, he stated that his symptoms of PTSD are more disabling to him in comparison to the hemorrhage related mild cognitive difficulties.  He stated definitively that the Veteran's PTSD was the predominant factor causing his significant occupational and social debilitation.  See Dr. R.C.'s May 2016 Opinion. 

As an initial matter, the Board notes that the primary basis of the initial 50 percent disability rating is the September 2012 VA examination; however, in review of the symptoms noted before and after that examination, the Board cannot find any discernible difference in symptomatology described.  Specifically, since the inception of the service-connection claim and the claim for a rating in excess of the current 50 percent evaluation, the Veteran has reported anxiety, intrusive recollections and dreams, feelings of detachment or estrangement from others, symptoms of increased arousal and hypervigilance, and overall occupational and social impairment.  Therefore, the Board finds that the Veteran's disability rating should be uniform for the entire appeal period.  

The Board further finds that the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD warrants a 70 percent rating for the entire appeal period.  While at the most recent VA examination the examiner characterized the Veteran's PTSD symptoms as moderate, the Board finds that this opinion is inadequate and therefore of limited to no probative value.  The examiner describes the Veteran's PTSD symptoms including paranoia, intense or prolonged psychological distress, irritable behavior with anger outbursts, gross impairment of thought processes or communication, and difficulty establishing and maintaining effective work and social relationships.  She then describes his symptoms as moderate.  This is internally inconsistent with the severity of the reported symptoms.  The Board finds that that opinion provided by Dr. R.C. is most probative regarding the severity of the Veteran's PTSD. The record reflects that Dr. R.C. has treated the Veteran for at least seven years and is intimately knowledgeable about the Veteran's conditions, both his PTSD and his neurocognitive disorder.  He explained the specific limitations caused by the Veteran's PTSD, including how they affect him socially, estranging him from others, and how they affect his ability to focus on the tasks before him.  Taken in its totality, including evidence of poor judgment, the inability to adapt to stressful circumstances, the inability to establish to maintain effective relationships, the record reflects that the Veteran's PTSD does rise to the level of severity for which a 70 percent rating is warranted.     

A 100 percent rating is not warranted as the Veteran's condition does not manifest in total occupational and social impairment.  The Veteran is married. There is no evidence of a gross inability to interact with the public as he has attended counseling and group sessions as well as other medical appointments without incident.  He is still able to maintain an independent lifestyle and has shown that he is cognizant of the effects of his disability.  Therefore, the Board finds that the Veteran's disability picture does not more nearly approximate total occupational and social impairment.  
TDIU

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability. 38 C.F.R. § 3.340 (2017).  If the schedular rating is less than total, as here, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. 
38 C.F.R. § 4.16 (2017). 

Due to the 70 percent rating for the Veteran's PTSD granted in this opinion, the Veteran meets the schedular requirements for an award of TDIU. 

The issue is whether the Veteran's service-connected disability precludes him from obtaining or engaging in substantially gainful employment. The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  However, education, training, and past work experience are relevant to the questions.

Post service, the Veteran primarily worked at casinos in staff coordination, game control, and guest relations for at least 13 years.  See Veteran's Résumé. He stopped working in 2001. 

The record reveals that the Veteran's PTSD symptoms include intrusive recollections of trauma that interfere with his ability to focus and persist at tasks, anger, hypervigilance, emotional over reactivity, and distrustfulness that makes him unable to establish appropriate collegial relationships with people.  See VA and Private Treatment Records. 
In August 2017, an independent medical opinion was rendered regarding the Veteran's employability.  The examiner reviewed the Veteran's entire file prior to interviewing him.  He initially noted the difficulty of the interview as the Veteran spoke rapidly and got off track easily.  The examiner stated that he had to redirect the Veteran firmly and frequently to keep the interview on point.  He stated that this behavior alone, the inability to focus, would keep the Veteran from being able to sustain concentration and persist on task, skills that are necessary for any type of employment.  The Veteran indicated the inability to focus on anything for more than ten minutes.  He discussed that his memory had begun to fail and that he had difficulty analyzing and finding solutions to problems.  The Veteran endorsed symptoms of hypervigilance and social isolation.  The examiner found the Veteran totally disabled and rendered unemployable due to his PTSD-related symptoms.  See Dr. J.M.'s August 2017 Opinion.  

Although VA examiners have provided opinions on the severity of the Veteran's PTSD and his employability, the Board finds that they have either been speculative (See April 2013 Addendum Opinion) or inadequate (See January 2016 VA Examination).  The January 2016 examiner attributed the Veteran's occupational limitations solely to his non-PTSD diagnoses, specifically those related to a stroke in 2006.  However, the examiner did not account for the fact that the Veteran stopped working in 2001, five years prior to his stroke.  

As the August 2017 independent medical opinion considers all of the evidence of record, including a recent interview with the Veteran, and is well reasoned and articulated, the Board finds it highly probative.  The symptomatology the Veteran exhibits would make it impossible to work in any environment, sedentary or physical, as his attention span is markedly limited.  

Based on all the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran is precluded from securing and following substantially gainful employment due to the effects of his service-connected acquired psychiatric disability.  The Board finds that the evidence supports that he would be unable to perform labor akin to that which he is educated and trained to perform.  Therefore, the Board concludes that TDIU is warranted. 
The Board has considered the Veteran's claims and assigned the appropriate ratings based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim for an increased rating.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to a rating of 70 percent, but no higher, is granted for PTSD.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted. 



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


